Citation Nr: 1114168	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  06-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2009, the Board denied service-connection for migraine headaches and a compensable rating for a left ear hearing loss.  The claim for service-connection for a right ear hearing loss was remanded for an examination and medical opinion.  The requested examination was done in February 2010.  The examiner felt the results were not valid because the reliability of the Veteran's responses was poor.  However, the examiner was able to analyze the record and provide an opinion.  Thus, the Board finds that VA has completed its response to the development requested in the Board's remand.  Consequently, we are able to proceed with our review of the appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss as the result of disease or injury during his active service.  

2.  A sensorinueral right ear hearing loss was not manifested within the first post service year.  


CONCLUSION OF LAW

A right ear hearing loss was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in October 2003 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in June 2004.  The notice letter was updated in mid-December 2005.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a statement of the case, prepared in late January 2006 and mailed in early February 2006; as well as a supplemental statement of the case issued in May 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran was not provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, this was not prejudicial to the Veteran because the claim is being denied and neither a rating nor an effective date will be assigned.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing before a decision review officer at the RO.  The Social Security Administration has reported that they did not have any records for the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Organic diseases of the nervous system, including sensorineural hearing loss, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no evidence of a sensorineural hearing loss of the right ear being manifested to any degree during the first year after the Veteran completed his active service.   

What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Discussion

The service treatment records include the report of a pre-induction physical examination, in August 1969, showing the Veteran's ears and drums were normal.  Audiologic examination had pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
Not recorded
0

These audiologic findings would be within normal limits.  

Audiologic examination in August 1970 showed pure tone thresholds, in decibels, as follows:





HERTZ



250
500
1000
2000
4000
8000
RIGHT
15
15
15
15
20
10

These audiologic findings would be within normal limits.  

A consultation sheet, signed in August 1970, shows that the Veteran had been referred to the ENT (Ear, Nose & Throat) clinic because of a hearing loss secondary to noise exposure.  The audiogram showed the puretone average to be 15 decibels in the right ear.  At 4000 cycles the hearing was 20 decibels in the right ear.  The diagnosis was bilateral high tone deafness.  A profile of H2 was recommended.  This was clearly a form with limited diagnostic alternatives, as the file contains copies that were not completed.  The H2 profile was assigned in September 1970.  

Audiologic examination in November 1970 showed pure tone thresholds, in decibels, as follows:





HERTZ



250
500
1000
2000
4000
8000
RIGHT
10
5
5
5
10
15

These audiologic findings would, again, be within normal limits.  

The report of the examination for separation from service, in December 1971, shows the Veteran's ears and drums were normal.  Audiologic examination had pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
Not recorded
25

While these audiologic findings show a change as compared to the entrance examination, they still show that the Veteran does not have a hearing loss as defined by the regulation.  

In a decision dated in June 2002, an Administrative Law Judge with the Social Security Administration determined that the Veteran was disabled by coronary artery disease, ischemia, unstable angina, status post coronary artery bypass graft times four, arthritis of the lumbar spine, history of compression fracture at T12, obesity, hypertension, and decreased visual acuity.  The was no mention of hearing loss or any evidence connecting a right ear hearing loss to service.  

The Veteran had a VA audiology examination in April 2004.  The claims folder was reviewed.  The examiner commented on the July 1970 report indicating that the Veteran had "bilateral, high tone nerve deafness" and a "profound unilateral hearing loss."  "It is not clear how such a diagnosis was determined, since the test results for the right ear were normal, and the loss at the left ear was only mild.  The diagnosis of a 'profound' loss, and a 'bilateral' loss was clearly in error given all the test results present in the record."  The examiner went on to point out that examinations in August and November 1970 indicated normal hearing in the right ear at 250, 500, 1000, 2000, 4000, and 8000 Hz.  The December 1971 separation examination demonstrated normal hearing in the right ear for 500, 1000, 2000 and 4000 Hz.  The examiner stated that the Veteran's hearing in the right ear was normal on entry into service and at the time of separation.  

On the April 2004 examination, the Veteran complained of having a hearing loss for 28 years.   He reported military noise exposure including small arms fire, grenades and helicopters.  After service, he had noise exposure from chainsaws, gas power weed eaters, and lawnmowers.  He also reported tinnitus following the 1970 explosion.  Audiologic examination showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear at 50 decibels.  The diagnosis was that pure tone thresholds for the test frequencies of 500 to 4000 Hz revealed normal hearing sensitivity for the right ear.  

On VA audiologic examination in December 2005, it was noted that the Veteran reported tinnitus following an explosion on the infiltration course.  It was explained that tinnitus could result from noise exposure, with or without hearing loss.  A January 2006 rating decision subsequently granted service-connection for tinnitus.  

In February 2008, the Veteran appeared before a decision review officer at the RO and presented sworn testimony in support of his claim.  He testified that he began losing his hearing during basic training, when he was too close to an explosion.  He said that after service he drove and did a little mechanic work, but there was no loud acoustic sound or noise that would cause trauma.  He also described the current effects of his hearing loss and told of getting hurt because of his hearing deficits.  

The report of the April 2008 VA audiologic examination shows the Veteran complained of having a hearing loss for many years and gave a history of noise exposure in service from trucks, heavy artillery, and grenades.  He reported no significant post service occupational or recreational noise exposure.  Audiologic examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
35
50

Speech reception using the Maryland CNC word list was 96 percent for the right ear at 60 decibels.  It was commented that the right ear results indicated a mild to moderately severe loss from 3000 to 8000 Hertz (Hz), with hearing within normal limits from 250 to 2000 Hz.  The diagnosis was a normal to moderate sensorineural hearing loss in the right ear.  

Pursuant to the remand of this Board, the Veteran was afforded another VA audiologic examination in February 2010.  The claims folder was reviewed.  The Veteran reported that he did not hear well for the past 33 years.  He reported noise exposure in service from trucks and grenades.  He reported no significant post service occupational exposure.  There was occasional recreational noise exposure from lawn mowers and weed trimmers.  Despite repeated instructions and retesting, the reliability of the Veteran's responses was poor and the test results were not considered to be valid.  Nevertheless, the examiner was able to provide an opinion based on service treatment records and VA examinations in 2004 and 2008.  

The examiner noted that on the pre-induction examination, in 1969, hearing was within normal limits, bilaterally.  Examinations in August and November 1970 and the separation examination in December 1971 indicated hearing to be within normal limits in the right ear.  It was noted that there were diagnoses of "bilateral high tone nerve deafness" and "unilateral, profound hearing loss."  It was unknown why the diagnoses were given because the test results indicated that hearing in the right ear was within normal limits and the hearing loss in the left ear did not rise above a mild level.  Further the VA examination from 2004 indicated that hearing in the right ear was within normal limits throughout the ratable frequency range.  The 2008 VA examination indicated a disabling degree of loss by that time.  The examiner expressed the opinion that, given that hearing was within normal limits for disability purposes on all examinations from the time of service, and within normal limits on an examination as late as 2004, it could be stated that whatever degree of hearing loss is currently present at the right ear is less likely as not due to noise exposure in the military.  The examiner reiterated that while the tests that day were not reliable the above opinion was valid.  Regardless of the degree of hearing loss that may or may not be present currently, the normal results from the time of service and from 2004 indicated the loss would not likely be due to military noise exposure or from other factors from time in service.  

Conclusion

The Veteran claims that he has a right ear hearing loss as the result of being near a blast during his basic training.  The Veteran is competent to report what he experiences.  See 38 C.F.R. § 3.159 (2010).  He is competent to report being near an explosion and hearing a loud noise.  He is also competent to report that he has experienced a hearing loss from that time.  However, he does not have sufficient medical knowledge and training to determine that any changes in his hearing acuity amounted to a disability, as defined for compensation purposes.  In this case, the audiometric tests during service show that the diagnosis of a bilateral hearing loss was incorrect.  This was pointed out by two medical opinions in 2004 and 2010.  Because these medical opinions were based on audiometric tests during and after service, they outweigh the diagnosis of a hearing loss made during service, which conflicts with the audiometric tests.  Moreover, the audiometric tests during service, on separation examination and in 2004, as well as the medical opinions from 2004 and 2010 form a preponderance of evidence against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service-connection for a right ear hearing loss is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


